
	

115 SRES 377 ATS: Recognizing the importance of paying tribute to those individuals who have faithfully served and retired from the Armed Forces of the United States, designating April 18, 2018, as “Military Retiree Appreciation Day”, and encouraging the people of the United States to honor the past and continued service of military retirees to their local communities and the United States.
U.S. Senate
2018-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 377
		IN THE SENATE OF THE UNITED STATES
		
			January 23, 2018
			Ms. Warren (for herself, Mr. Cruz, Mr. Perdue, Mr. Udall, Mr. Peters, Ms. Hirono, Ms. Murkowski, Mr. Boozman, Mr. Rounds, Ms. Baldwin, Ms. Cantwell, Mr. Jones, Mr. Van Hollen, Mr. Kaine, Mr. Nelson, Mr. Blumenthal, Ms. Klobuchar, Mr. Menendez, Ms. Hassan, Mr. Warner, Mr. Murphy, Mr. Young, and Mr. Moran) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		April 10, 2018Committee discharged; considered and agreed toRESOLUTION
		Recognizing the importance of paying tribute to those individuals who have faithfully served and
			 retired from the Armed Forces of the United States, designating April 18,
			 2018, as Military Retiree Appreciation Day, and encouraging the people of the United States to honor the past and continued service of
			 military retirees to their local communities and the United States.
	
	
 Whereas there are approximately 2,000,000 retirees of the Armed Forces of the United States who have earned their retirement through career service, a service-connected disability, or both;
 Whereas military retirees show an unrivaled dedication to service, having faithfully served their country and dedicated much of their lives knowing that at any moment they could be sent anywhere in the world and possibly asked to make the ultimate sacrifice to protect and defend the national security of the United States;
 Whereas military retirees, through their perseverance and dedication— (1)have proven to be leaders who are resilient, focused, disciplined, well-trained, and well-educated; and
 (2)bring the best qualities of citizenship in the United States to lifelong service within their national and local communities as dependable, responsible citizens and neighbors;
 Whereas the qualities of a military retiree often result in positive contributions to— (1)the civilian workforce, as experienced and knowledgeable employees;
 (2)local educational institutions, as teachers, counselors, and coaches; (3)local government, as elected public servants; and
 (4)communities, as dedicated and effective volunteers; Whereas the dedication and focus of military retirees helps strengthen and stabilize local communities; and
 Whereas the contributions of military retirees to their communities are the manifestation of the desire of the retirees to continue their selfless acts of volunteering and their lifelong service to the United States: Now, therefore, be it
		
	
 That the Senate— (1)designates April 18, 2018, as Military Retiree Appreciation Day; and
 (2)encourages the people of the United States to honor the past and continued service of military retirees to their local communities and the United States through appropriate ceremonies and other activities.
			
